CHIEF JUSTICE
 CAROLYN WRIGHT                                                                               LISA MATZ
JUSTICES                                                                                  CLERK OF THE COURT
 DAVID L. BRIDGES                                                                            (214) 712-3450
 MOLLY FRANCIS                                                                         lisa.matz@5th.txcourts.gov
 DOUGLAS S. LANG
                                                                                             GAYLE HUMPA
 ELIZABETH LANG-MIERS
 ROBERT M. FILLMORE                      Court of Appeals                               BUSINESS ADMINISTRATOR
                                                                                             (214) 712-3434
 LANA MYERS
 DAVID EVANS                      Fifth District of Texas at Dallas                   gayle.humpa@5th.txcourts.gov
 DAVID LEWIS                             600 COMMERCE STREET, SUITE 200                        FACSIMILE
 ADA BROWN                                    DALLAS, TEXAS 75202                            (214) 745-1083
 CRAIG STODDART                                  (214) 712-3400
                                                                                               INTERNET
 BILL WHITEHILL
                                                                                       HTTP://5TH.TXCOURTS.GOV
 DAVID J. SCHENCK



                                          February 25, 2015


     Chase Matthew Oden
     No. 01926258
     Coffield Unit
     2661 F.M. 2054
     Tennessee Colony, TX 75884

     Re:       05-14-00447––00451-CR
               Chase Matthew Oden v. The State of Texas

     Dear Mr. Oden:

             Your attorney has filed a brief in which she states she has determined your appeals are
     frivolous and without merit. A copy of that brief is enclosed with this letter.

             You have a right, if you so desire, to file a pro se response. Counsel has informed the Court
     that a copy of the record has been mailed to you. Therefore, we will not separately order that the
     record be made available to you. If you desire to file a pro se response, you must file it by April 23,
     2015. Otherwise, your cases will be submitted upon the brief of your attorney.

                                                             Sincerely,

                                                   /s/       Lisa Matz, Clerk


     Enclosure

     ltr:mrh